Neffs Bancorp, Inc. 10-K Exhibit 13 Neffs Bancorp, Inc. Consolidated Financial Report December 31, 2009 DIRECTORS of the CORPORATION and BANK Robert B. Heintzelman John J. Remaley Duane A. Schleicher Kevin A. Schmidt John F. Sharkey, Jr. John F. Simock Dean H. Snyder Mary Ann Wagner OFFICERS of the CORPORATION John J. Remaley Kevin A. Schmidt President Vice President David C. Matulevich Michael J. Bailey Secretary/Treasurer Assistant Secretary OFFICERS of the BANK John J. Remaley Kevin A. Schmidt Chairman of the Board President andChief Executive Officer Michael J. Bailey Carol L. Jones Executive Vice President,Cashier andChief Operations Officer Assistant Cashier andOperations Officer Dear Valued Shareholder: Having now moved into the new year, many of our patrons are expressing relief that last year is now over.Few of us had previously experienced the events that 2009 presented.We saw market losses; there were market gains.And because of these extremes, patrons were required to make adjustments in their lifestyles and your corporation’s management was required to re-evaluate the corporate goals.“Life as usual” was no longer applicable; “Life for tomorrow” became the new road map for success. Our corporate shareholders and the subsidiary’s patrons depend on the boards of directors to make the decisions which will provide the best results, especially during difficult and tumultuous times.The uncertainties of outside pressures make that responsibility more challenging, and subject to constant changes. But not all during the year was bleak!The corporation’s total assets increased to over $258 million, representing continued sound growth.Our total income before taxes exceeded $4 million, but was negatively impacted by a government-mandated, increased premium to the Federal Deposit Insurance Corporation, and a write-down of an impaired investment. Your corporation did not participate in the federal government’s “TARP” program and did not accept any funds.As a locally-owned, independently-operated community bank, there was no reason to believe that the boards of directors and the management team couldn’t operate within its own environment, and believed that government intervention was totally unnecessary.And, that belief has now been proven to be correct, and the outlook for growth and profitability continues at an encouraging pace. Your continued confidence is sincerely appreciated.Ask your family, friends and neighbors to “bank at your bank!” Cordially, John J. Remaley President & CEO Neffs Bancorp, Inc. and Subsidiary Table of Contents PAGE NO. CONSOLIDATED FINANCIAL STATEMENTS: Report of Independent Registered Public Accounting Firm 1 Consolidated Statements of Financial Condition 2 Consolidated Statements of Income 3 Consolidated Statements of Stockholders’ Equity 4 Consolidated Statements of Cash Flows 5 Notes to Consolidated Financial Statements 6 Selected Financial Data 30 Quarterly Summary of Financial Data 31 Common Stock Information 32 Management’s Discussion and Analysis of Financial Condition and Results of Operations 33 Report of Independent Registered Public Accounting Firm To the Board of Directors and Stockholders Neffs Bancorp, Inc. and Subsidiary Neffs, Pennsylvania We have audited the accompanying consolidated statements of financial condition of Neffs Bancorp, Inc. and subsidiary as of December31, 2009 and 2008, and the related consolidated statements of income, stockholders’ equity and cash flows for each of the three years in the period ended December31, 2009.These financial statements are the responsibility of the Company’s management.Our responsibility is to express an opinion on these consolidated financial statements based on our audits. We conducted our audits in accordance with the standards of the Public Company Accounting Oversight Board (United States).Those standards require that we plan and perform the audit to obtain reasonable assurance about whether the financial statements are free of material misstatement.The Company is not required to have, nor were we engaged to perform, an audit of its internal control over financial reporting.Our audit included consideration of internal control over financial reporting as a basis for designing audit procedures that are appropriate in the circumstances, but not for the purpose of expressing an opinion on the effectiveness of the Company’s internal control over financial reporting.Accordingly, we express no such opinion.An audit also includes examining, on a test basis, evidence supporting the amounts and disclosures in the financial statements, assessing the accounting principles used and significant estimates made by management, as well as evaluating the overall financial statement presentation.We believe that our audits provide a reasonable basis for our opinion. In our opinion, the consolidated financial statements referred to above present fairly, in all material respects, the financial position of Neffs Bancorp, Inc. and subsidiary as of December31, 2009 and 2008, and the results of their operations and their cash flows for each of the three years in the period ended December31, 2009, in conformity with accounting principles generally accepted in the United States of America. /s/ParenteBeard LLC ParenteBeard LLC Allentown, Pennsylvania March 22, 2010 Neffs Bancorp, Inc. and Subsidiary Consolidated Statements of Financial Condition December 31, (In Thousands, Except Share Data) Assets Cash and cash equivalents $ $ Interest bearing deposits with banks Federal funds sold Securities available for sale Securities held to maturity, fair value 2009 $97,538; 2008 $89,111 Loans receivable, net of allowance for loan losses 2009 $829; 2008 $761 Premises and equipment, net Restricted investments in bank stock Other assets Total Assets $ $ Liabilities and Stockholders’ Equity Liabilities: Deposits: Non-interest bearing $ $ Interest bearing Total Deposits Other liabilities Total Liabilities Stockholders’ equity: Common stock, $1 par value; authorized 2,500,000 shares; issued 200,000 shares; outstanding shares 2009 183,608; 2008 189,250 Paid-in capital Retained earnings Accumulated other comprehensive income Treasury stock, at cost 2009 16,392 shares; 2008 10,750 shares ) ) Total Stockholders’ Equity Total Liabilities and Stockholders’ Equity $ $ See notes to consolidated financial statements. 2 Neffs Bancorp, Inc. and Subsidiary Consolidated Statements of Income Years Ended December 31, (Dollars in Thousands, Except per Share Data) Interest Income Interest and fees on loans $ $ $ Interest and dividends on investments: Taxable Exempt from federal income taxes Interest on federal funds sold and other 4 12 78 Total Interest Income Interest Expense Deposits Federal funds purchased 2 23 4 Total Interest Expense Net Interest Income Provision for Loan Losses 84 - Net Interest Income after Provision for Loan Losses Other Income(Loss) Impairment charge on securities ) - - Portion of losses recognized in other comprehensive income (before tax) - - Net impairment losses ) - - Service charges on deposit accounts Other service charges and fees 95 98 91 Security gain on called security 10 - - Other income 44 49 44 Total Other Income ) Other Expenses Salaries and employee benefits Occupancy Furniture and equipment Pennsylvania shares tax FDIC expense 52 21 Other expenses Total Other Expenses Income before Income Taxes Income Tax Expense (Benefit) Current Deferred 90 ) Total Income Tax Expense Net Income $ $ $ Earnings per Share, Basic $ $ $ Weighted Average Common Shares Outstanding See notes to consolidated financial statements 3 Neffs Bancorp, Inc. and Subsidiary Consolidated Statements of Stockholders’ Equity Years Ended December 31, 2009, 2008 and 2007 Common Stock Paid-in Capital Retained Earnings Accumulated Other Comprehensive Income (Loss) Treasury Stock Total
